Citation Nr: 9900463	
Decision Date: 01/11/99    Archive Date: 01/19/99

DOCKET NO.  94-24 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for sinus bradycardia.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

B. P. Tierney, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1967 to March 
1974.  He also had periods of active and inactive duty for 
training from August 1975 to January 1996.

This appeal arises from an adverse decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
dated in January 1994.  That decision denied the veterans 
claim of entitlement to service connection for sinus 
bradycardia, and a left knee condition, and did not reopen 
the previously denied claim of entitlement to service 
connection for a low back condition.  The denials of service 
connection and request to reopen were duly appealed.

The March 1998 rating decision granted entitlement to service 
connection for a left knee condition and a low back 
condition.  The veteran has not noted disagreement with the 
disability ratings assigned or the effective dates of service 
connection.  Therefore, the issues of the propriety of the 
ratings or of the effective dates of service connection for 
those conditions are not currently before the Board.  
Grantham v. Brown, 114 F .3d 1156 (1997).

At the hearing on appeal, the veteran offered testimony that 
could be construed as raising claims for service connection 
for costochondritis and pericarditis.  These issues have not 
been adjudicated by the RO.  Accordingly, the Board does not 
have jurisdiction to consider them.  Shockley v. West, 11 
Vet. App. 208 (1998) (the Board does not have jurisdiction 
over an issue unless there is a jurisdiction conferring 
notice of disagreement); see also Ledford v. West, 136 F.3d 
776 (Fed. Cir 1998); Collaro v. West, 136 F.3d 1304 (Fed. 
Cir. 1998); Buckley v. West, No. 96-1764 (U.S. Vet. App. Dec. 
3, 1998).  They are referred to the RO for appropriate 
action.


The issue of entitlement to service connection for dental 
trauma is addressed in the Remand portion of this decision.


CONTENTIONS OF VETERAN ON APPEAL

The veteran contends that he is entitled to service 
connection for sinus bradycardia.  He asserts that this 
condition was discovered during a period of active duty for 
training with a National Guard unit, and that since that time 
he has continued to experience chest pain as a manifestation 
of that condition.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veterans 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the claim of entitlement to 
service connection for sinus bradycardia is not well grounded



FINDING OF FACT

There is no competent evidence of a current diagnosis of 
sinus bradycardia nor a nexus between any current findings of 
cardiac abnormality and the veteran's active service or 
active duty for training.



CONCLUSION OF LAW

The claim of entitlement to service connection for sinus 
bradycardia is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question that must be resolved with regard to 
the veterans claim of service connection for sinus 
bradycardia is whether the veteran has presented evidence 
that the claims are well grounded.  38 U.S.C.A. § 5107(a); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  If the claim 
is not well grounded, there is no further duty on the part of 
VA to assist the veteran with the development of his claim, 
and it must be denied. Epps v. Gober, 126 F.3d 1464, 1468 
(Fed. Cir. 1997)

A well-grounded claim is a plausible claim, meaning it 
appears to be meritorious.  Murphy, 1 Vet. App. at 81.  An 
allegation of a disorder that is service connected is not 
sufficient; the veteran must submit evidence in support of 
the claim that would justify a belief by a fair and 
impartial individual that the claim is plausible.  
38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).

The quality and quantity of the evidence required to meet 
this statutory burden depends upon the issue presented by the 
claim.  Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  In 
general, service connection may be granted for disabilities 
incurred in or aggravated during active service. 38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (1998).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service. 38 C.F.R. § 3.303(d).  Active military service 
includes periods of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in the line of duty. 38 
U.S.C.A. § 101(24); 38 C.F.R. § 3.6 (1998).

The United States Court of Appeals for the Federal Circuit 
has held that:
A well grounded claim is a plausible 
claim, one that appears to be meritorious 
on its own or capable of substantiation.  
Such a claim need not be conclusive but 
only possible to satisfy the initial 
burden § 5107(a).  For a claim to be well 
grounded, there must be (1) a medical 
diagnosis of a current disability; (2) 
medical, or in certain circumstances, lay 
evidence of in-service occurrence or 
aggravation of a disease or injury; and 
(3) medical evidence of a nexus between 
an in-service disease or injury and the 
current disability.  Where the 
determinative issue involves medical 
causation, competent medical evidence to 
the effect that the claim is plausible is 
required.  

Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997); see Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).

A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Therefore, if the determinant issue is one of medical 
etiology or a medical diagnosis, competent medical evidence 
must be submitted to make the claim well grounded.  See 
Grottveit, 5 Vet. App. at 93.  A lay person is, however, 
competent to provide evidence on the occurrence of observable 
symptoms during and following service. See Savage v. Gober,  
10 Vet. App. 488, 495 (1997).

Evidence

Review of the veterans service medical records from his 
period of active duty reveals no complaints, treatment, or 
findings relevant to sinus bradycardia or any other cardiac 
disease or disorder.

The veteran has also submitted medical records, both private 
and military, from his years in the Reserves.  The veteran 
complained of chest pain in July 1981.  This was diagnosed as 
right 5th rib costochondritis.

An August 1987 record of private medical treatment reveals a 
diagnosis of costochondritis on complaints of right sided 
parasternal chest pain.

A private medical record dated in November 1988 shows the 
veteran complained of a sharp stabbing pain in the center of 
his chest.  Cardiovascular examination revealed a normal 
sinus rhythm with no murmur or gallop.  An EKG was noted to 
show some non-specific ST changes.  The diagnosis was 
Atypical chest pain, probably secondary to 
costochondritis.

The veteran underwent a physical examination dated in 
November 1989, during a period of National Guard service.  
Included with the report of that medical examination is an 
ECG printout that notes Sinus Bradycardia, ST elevation 
probably early repolarization 1st elevation with normally 
inflected T wave1, Borderline ECG.  The veterans heart was 
noted to be normal on the examination report.

The veteran testified at a personal hearing at the RO in 
August 1994.  He reported that he had recently been treated 
for sinus bradycardia, and that he frequently had chest 
pains.  After one episode he was told that he must have had 
indigestion.  In the National Guard he had been given 
nitroglycerine pills.

In June 1995 the veteran was seen by VA for complaints of 
pain in the left chest.  The plan was to afford him a stress 
EKG.  A follow-up treatment note reveals a diagnosis of 
atypical chest pain with normal exercise tolerance test.  In 
November 1995, the veteran was again seen with a complaint of 
left chest pain.  His heart was noted to have regular rhythm.  
There were no murmurs.  A chest X-ray examination was 
interpreted as being normal.  The assessment was probable 
musculoskeletal pain.  Other VA treatment records dated 
through October 1996 contain no findings referable to sinus 
bradycardia or other cardiovascular abnormality.

Analysis

In order to present a well grounded claim for service 
connection the veteran must present evidence of (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.

The veteran was diagnosed with sinus bradycardia on one 
occasion in 1989.  More recent testing, particularly at VA in 
June 1995, was normal.  In order for the claim for service 
connection to be well grounded, there must be competent 
evidence that the veteran currently has the claimed 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); see also Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  There is no such evidence in this case.

The veteran asserted at his hearing that he has a disorder 
characterized by sinus bradycardia.  This contention, 
however, is not supported by any competent medical evidence.  
Where a question is factual in nature, e.g., whether an 
incident or injury occurred in service, competent lay 
testimony, including the veterans solitary testimony, may 
constitute sufficient evidence to establish a well grounded 
claim; however, if the determinative issue is one of medical 
etiology or a medical diagnosis, competent medical evidence 
must be submitted to make the claim well-grounded.  See 
Grottveit v. Brown, 5 Vet.App. 93.

The veteran was a member of the National Guard in 1989, and 
for the sake of this decision it may be assumed that the 
November 1989 examination was performed while the veteran was 
on Active Duty for Training.  While there is competent 
evidence of this condition during that period of service, 
there is no competent evidence of current sinus bradycardia 
or any other cardiovascular abnormality.

In order to satisfy the requirement of a current disability, 
there must be competent evidence that the disability is 
symptomatic at the time of application for service 
connection.  Gilpin v. West, 155 F.3d 1353, 1355-6 (Fed. Cir. 
1998).  In this case there is no evidence of sinus 
bradycardia or other cardiovascular abnormality at the time 
of the veterans current claim or thereafter.  In the absence 
of competent evidence of current disability, the claim is not 
well grounded.

The benefit sought on appeal is accordingly denied.


ORDER

The claim of entitlement to service connection for sinus 
bradycardia is denied.


REMAND

The veteran was denied service connection for dental trauma 
in February 1994.  The veteran included a statement 
disagreeing with this denial in the notice of disagreement 
filed with the RO in March 1994.  No statement of the case 
has been issued with regard to the veterans appeal of the 
denial of service connection for dental trauma.  

The Board of Veterans Appeals (Board) notes that the RO 
issued a March 1998 rating decision that denied a request to 
reopen the claim of service connection for residuals of 
dental trauma.  However, because a notice of disagreement was 
filed with the previous denial, and no statement of the case 
has been issued, finality has not attached to the February 
1994 denial of service connection for dental trauma.  This 
issue must be remanded to the RO for the issuance of a 
statement of the case.  38 U.S.C.A. § 7105; see Buckley v. 
West, No. 96-1764 (U.S. Vet. App. Dec. 3, 1998), Tablazon v. 
Brown, 8 Vet. App. 359, 361 (1995).

Therefore, the issue of service connection for dental trauma 
is remanded for the following action:

The RO should issue a statement of the 
case as to the issue of entitlement to 
service connection for residuals of 
dental trauma. The veteran and 
representative, if any, should be given 
the opportunity to respond thereto.  Only 
if the veteran files a timely substantive 
appeal should the veterans claim be 
returned to the Board.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	Mark D. Hindin
	Member, Board of Veterans Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Boards decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



- 2 -
